DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the following species: 1) the AKR1A1 inhibitor imirestat; 2) acute kidney injury; 3) kidney transplant; and 4) NAD+ precursor nicotinamide (NAM) in the reply filed on November 1, 2022 is acknowledged with appreciation.
Regarding the scope of the examined invention, the Office has reviewed the claims and disclosure to determine the scope of the independent invention encompassing the elected compound, as follows:
a method of preventing or treating acute kidney injury as a result of ischemia reperfusion injury associated with kidney transplant in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the AKR1A1 inhibitor imirestat.
 The remaining compounds that fall outside the scope of the independent invention are currently withdrawn from consideration, i.e., AKR inhibitors other than imirestat are withdrawn, as well as all ADH inhibitors, all SCoR inhibitors, and all PKM2 inhibitors are also presently withdrawn, and tissue injuries other than acute kidney injury and pathologies other than kidney transplant. As such, claims 12 and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 18, 2021 and June 24, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating acute kidney injury as a result of ischemia reperfusion injury by inhibiting AKR1A1, comprising administering the elected compound species and those embodied by the instant Specification, is not considered enabled for treating any/all kind(s) of tissue injury associate with ischemia reperfusion injury comprising administering each and every single small organic molecule inhibitor of AKR or ADH or SCoR inhibitor and/or PKM2 in existence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below:
1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons.
Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
	In the instant case, the claims are drawn to a method of preventing or treating any/ all kinds of tissue injury associated with ischemia reperfusion injury in a subject in need thereof, comprising: administering to the subject any ADH inhibitor, AKR inhibitor, SCoR inhibitor and/or PKM2 inhibitor.  
	The state of the prior art, level of predictability and relative skill level:  As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
As discussed above, the instantly claimed invention pertains to a method of preventing or treating any/ all kinds of tissue injury associated with ischemia reperfusion injury in a subject in need thereof, comprising: administering to the subject any ADH inhibitor, AKR inhibitor, SCoR inhibitor and/or PKM2 inhibitor.  
The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, modifying even a single atom in a compound can dramatically change the compound’s overall structure and - even though complementarity in one portion of the compound might be improved by the chemical revision - the overall binding or activity might be severely compromised.  This is certainly true in the case of aldose reductase inhibitors which, as disclosed by Bhatti et al, have demonstrated significant unpredictability in research and development due to their non-selectivity and adverse side effects (page 63, bottom of left column- top of right column).
The amount of direction or guidance provided and the presence or absence of working examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples. In the instant case, the specification provides no direction or guidance for the use of all of the aforementioned inhibitors in treating any/all tissue injury “associated with ischemia reperfusion injury.” No reasonably specific guidance is provided concerning useful therapeutic protocols for said disclosed compounds, other than Imirestat …
 Applicant demonstrate in the specification, Example at page 70 that knockout SCoR-/- mice had greater renoprotection against acute kidney injury, however the Specification is silent as to how the use of any inhibitors of SCoR, AKR, ADH, and/or PKM2 led to actual prevention or treatment of any tissue injury “associated with ischemia reperfusion injury.”  Because genetic silencing completely ablates the gene while pharmacological inhibition may still cause interaction of said protein with other co-binding partners, no real conclusion can be made as to the effectiveness of the protein inhibition of SCoR with respect to ischemia reperfusion injury. Applicant has not demonstrated that any other inhibitor of SCoR, or any inhibitor of ADH or AKR or PKM2 shows efficacy for preventing or treating any/all tissue injuries “associated with ischemia reperfusion injury.”
	The breadth of the claims: As stated in MPEP 2164.01(c), “[w]hen a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation.” Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).  Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed. Nor is it necessary that an Applicant test all the embodiments of his invention. In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims".  Amgen, In.c, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
As to the first inquiry, as discussed above, the claims are thus very broad insofar as they are directed to the prevention or treatment of any/ all kinds of tissue injury associated with ischemia reperfusion injury in a subject in need thereof, comprising: administering to the subject every single AKR inhibitor, every single ADH inhibitor, every single SCoR inhibitor, and/or every single PKM2 inhibitor. While such “treatment” might theoretically be possible utilizing Imirestat or the Imirestat analogue delineated in fig. 6, as a practical matter it is nearly impossible to achieve a treatment for said disease with every single ADH inhibitor, or every single AKR inhibitor, every single SCoR inhibitor, and/or every single PKM2 inhibitor.
Considering that the scope of said inhibitors encompasses hundreds of millions of compound species, and potentially billions of compound species, it is evident that the claims are broad. Yet, as discussed above, the instant Specification discloses only one working example of acute kidney injury in knockout SCoR -/- mice. As such, the claim is extremely broad with respect to the disclosure.  The second inquiry is discussed in detail below.  
The amount of experimentation necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to a method of preventing or treating any/ all kinds of tissue injury associated with ischemia reperfusion injury in a subject in need thereof, comprising: administering to the subject any ADH inhibitor, AKR inhibitor, SCoR inhibitor and/or PKM2 inhibitor.  
  Since identifying any compound which is capable of modulating the activity of a specific receptor, ion channel, or enzyme is extremely complex, the nature of the instant invention considered to be one of extreme complexity. In the instant case, this complexity is exacerbated by the broadness of any ADH inhibitor, any AKR inhibitor, any SCoR inhibitor and/or any PKM2 inhibitor with respect to the disclosure since the scope of said inhibitors encompasses hundreds of millions of compound species, and potentially billions of compound species, whereas the instant Specification fails to disclose the administration of any such compound species exerting the disclosed activity. Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan could not reasonably predict which of the hundreds of millions of compounds encompassed by the claims would exert the alleged activity based on the limited disclosure.  Although the skilled artisan would have known that certain chemical modifications to the disclosed compounds may predictably provide structurally related compounds having similarly activity, the skilled artisan would have also known that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.   Indeed, as evidenced by Bhatti et al., aldose reductase inhibitors, in particular, demonstrate significant unpredictability, “A large number of ARIs mainly hydantoin and carboxylic acid derivatives have entered into clinical trials, the only marketed drug is Epalrestat which is rhodanine based [26], [29]. During clinical trials the unfavourable profile of AKR is attributed to their non-selectivity and adverse side effects” (page 63, left column, bottom five lines- right column, first line). Yet, given the unpredictability of ARIs in particular, as evidenced by Bhatti et al, it is highly unpredictable whether any inhibitor within the genus of compounds encompassed by the claims based on the instant disclosure would, in fact, be usable. Whether the other compounds encompassed by the claims would be usable is even less predictable.  As such, the only way to ascertain which of the hundreds of millions, and potentially billions, of claimed compounds presently encompassed by the claims are usable based on the limited disclosure would require undue experimentation.  That is, the only way one skilled in the art is enabled to use the entire scope of the claim based on the instant disclosure entails undue experimentation.
To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 15-18, the phrase "includes imirestat and analogues thereof" renders the claim indefinite because it is unclear if the claimed invention embraces additional, unrecited elements that are not encompassed by the recitation of “imirestat and analogues thereof.”  See MPEP § 2173.05. 
Additionally, it is not clear what compounds are embraced by the term “analogues.” One of ordinary skill in the art could not ascertain the metes and bounds of the term “analogues thereof” of imirestat, since one skilled in the art would clearly recognize that “analogues” of imirestat, without limitation, could read on any salt, prodrug, metabolite, isomer, and/or derivative having widely varying substituent groups, etc. It is noted that the specification does not limit the chemical structures or substituents embraced by “analogue” and there is no clear structural limitation showing which substituents/ modifications to imirestat are embraced in the instant application. Accordingly, one of ordinary skill in the art would not be able to practice the administration of “analogues” as instantly claimed.
	Applying a broadest reasonable interpretation to claims 15-18, the recitation of “includes imirestat and analogues thereof” is therefore construed to mean “is imirestat or a pharmaceutically acceptable salt thereof.”

Regarding claim 19, the phrase "can have a selectivity…" [emphasis added] is potentially confusing and should be avoided, in the present case it should be replaced with “is” or “has,” as appropriate. The Examiner suggests using simplified and clarified language such as that as follows or similar in the interests of clarity, consistency and brevity.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 11, 13, and 14-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gottmann et al., Transplantation 2007, as evidenced by Chen and Zhang, Reviews in Pharmacology 2012, in view of Chung et al., U.S. 20090076105 A1.  
It is noted that the disclosure of the prior-filed provisional application, Application No. 62/689,416, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the recited limitation(s) of preventing or treating a tissue injury associated with ischemia reperfusion injury in a subject, wherein the tissue injury is acute kidney injury, comprising administering the AKR inhibitor imirestat to the subject.  Therefore Applicant’s instant claims are afforded benefit of priority to Application PCT/US2019/038982, filed June 25, 2019.
Claim 1 is directed to a method for preventing or treating a tissue injury associated with ischemia reperfusion injury (more specifically, acute kidney injury associated with renal ischemia reperfusion injury (claim 4)) in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of an ADH inhibitor, AKR inhibitor, SCoR inhibitor, and/or PKM2 inhibitor, (more specifically an AKR1A1 inhibitor (claim 14), even more specifically imirestat (claim 15)). Claims 16-18 are drawn to claim 1, and further limit the genus of imirestat analogues.
As stated in the 35 USC 112(b) rejection above, applying a broadest reasonable interpretation to claims 15-18, the recitation of “includes imirestat and analogues thereof” is therefore construed to mean “is imirestat or a pharmaceutically acceptable salt thereof.”
Claim 5 is drawn to claim 1, and limits wherein the amount of ADH inhibitor, AKR inhibitor, SCoR inhibitor, and/or PKM2 inhibitor administered to the subject is an amount effective to induce renal vasodilatation, enhance resistance to hypoxia, improve renal hemodynamics, decrease renal oxidative stress, reduce renal inflammation, and/or preserve renal function. Claim 6 is drawn to claim 1, and limits wherein the ADH inhibitor, AKR inhibitor, SCoR inhibitor, and/or PKM2 inhibitor is administered before and/or after the ischemia reperfusion injury. Claim 7 is drawn to claim 1, wherein the ADH inhibitor, AKR inhibitor, SCoR inhibitor, and/or PKM2 inhibitor is administered at a range of about 1 minute to about 72 hours before the ischemia reperfusion injury.
Claim 8 is drawn to claim 1, wherein the ADH inhibitor, AKR inhibitor, SCoR inhibitor, and/or PKM2 inhibitor is administered before the ischemia reperfusion injury. Claim 9 is drawn to claim 1, wherein the ADH inhibitor, AKR inhibitor, SCoR inhibitor, and/or PKM2 inhibitor is administered after the ischemic reperfusion injury. Claim 10 is drawn to claim 1, wherein the ischemia reperfusion injury is associated with a transplant in the subject, (more specifically, wherein said transplant is a kidney transplant (claim 11)).

Gottman et al. demonstrate that donor pretreatment with a statin or an aldose-reductase (AR) inhibitor improved kidney function and reduced renal inflammation in both isogenic and allogenic kidney transplant in rats, wherein atorvastatin is administered on days -2, -1, and 3 hr prior to organ procurement (see top of page 755, Results, and page 756, left column, Experimental Protocols under Isogenic Transplantation and Allogenic Transplantation). Gottman et al. conclude that:
 “atorvastatin treatment results in downregulation of AR in renal tissue. Given the beneficial effect of AR inhibitors on I/R injury, we postulate that the protective effect of atorvastatin might be mediated, at least partly, via this mechanism. Pretreatment of organ donors with statins or AR inhibitors could reduce initial graft damage,” 

[emphasis added] (page 761, right column, last paragraph).

And, as evidenced by Chen and Zhang, atorvastatin inhibits both AKR1A1 and AKR1B1: “The β-hydroxyβ-methylglutaryl coenzyme A (HMG-CoA) reductase inhibitor atorvastatin suppresses the expression of AKR1A1 and AKR1B1” (page 2, left column, lines 7-10; and see Table 1).
As such, Gottman et al. suggest that donor pretreatment with an AKR1A1 inhibitor could offer a new treatment strategy to prevent transplantation associated ischemia/ reperfusion kidney tissue injury (see page 755, Conclusion), but are silent as to the administration of Imirestat.
Yet, Chung et al. explicitly teach that Imirestat is an aldose reductase (AR) inhibitor and further teach that AR inhibitors are useful for the prevention or treatment of injury associated with cerebral ischemic reperfusion injury (see paragraph [0022]). Consequently, one skilled in the art would have found it obvious to select Imirestat from the limited genus of AR inhibitors taught by Chung et al., because nothing unobvious is seen in one skilled in the art picking and choosing from a finite number of identified, predictable solutions (in this case, a finite number of aldose reductase inhibitors). 
And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (in this case, an equivalent AR inhibitor) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Chung et al. performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e., imirestat) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable, i.e., successful treatment of acute kidney injury as a result of ischemia reperfusion injury in a subject in need thereof.
As such, claims 1, 4-10, 11, and 14-18 are prima facie obvious.

Claim 13 is drawn to claim 1, and limits wherein the ADH inhibitor, AKR inhibitor, and/or SCoR inhibitor is administered at an amount(s) effective to promote S-nitrosylation of proteins in the subject, and wherein the ADH inhibitor and/or SCoR inhibitor is not an ADH3 inhibitor.
Yet, the mechanism of promoting S-nitrosylation is a necessary result of the administration of imirestat. While it is acknowledged that the discovery of a new use for an old composition or structure based on unknown properties of the structure might be patentable to the discoverer as a process of using (See In re Hack, 245 F.2d 246 (CCPA 1957), when the claimed process of using is merely directed to the unknown properties or results of that composition or structure, then the claim is anticipated (See In re May, 574 F.2d 1082 (CCPA 1978).  
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   
As such, claim 13 is prima facie obvious.

Claim 19 is drawn to claim 14, and limits wherein the AKR1A1 inhibitor can have a selectivity for AKR1A1 versus AKR1B1 ≥ 2 times or more times.
As stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”.  
See also, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
In the instant case, the selectivity for AKR1A1 versus AKR1B1 is merely a property of imirestat as taught by the prior art discussed above.  
As such, claim 19 is prima facie obvious.

Conclusion
In conclusion, claims 1 and 4-23 are pending in the application. Claims 12 and 20-23 are presently withdrawn from consideration.  Claims 1, 4-11, and 13-19 are rejected. No claim is currently allowable. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611